Name: Council Regulation (EC) NoÃ 1591/2006 of 24 October 2006 amending Regulation (EC) NoÃ 51/2006 as regards provisions on vessels engaged in illegal, unreported and unregulated fisheries in the North-East Atlantic
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  criminal law
 Date Published: nan

 26.10.2006 EN Official Journal of the European Union L 296/1 COUNCIL REGULATION (EC) No 1591/2006 of 24 October 2006 amending Regulation (EC) No 51/2006 as regards provisions on vessels engaged in illegal, unreported and unregulated fisheries in the North-East Atlantic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 51/2006 (2) fixes for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) The North-East Atlantic Fisheries Commission (NEAFC) made a recommendation in February 2004 regarding vessels having engaged in illegal, unreported and unregulated (IUU) fisheries. In May 2006, NEAFC made a recommendation to amend the provisions regarding IUU fisheries, such that vessels that have been confirmed to have engaged in IUU fisheries shall not be allowed to enter a Community port. Implementation of that recommendation in the Community legal order should be ensured. (3) Regulation (EC) No 51/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III, point 13 to Regulation (EC) No 51/2006 shall be replaced by the following: 13. Vessels engaged in illegal, unreported and unregulated fisheries in the North-East Atlantic 13.1. The Commission shall without delay inform Member States of vessels flying flags of non-contracting Parties to the Convention on Future Multilateral Cooperation in North-East Atlantic Fisheries (the Convention) that have been sighted engaging in fishing activities in the Regulatory Area of the Convention and placed by the North-East Atlantic Fisheries Commission (NEAFC) on a provisional list of vessels that are being presumed to be undermining the Recommendations established under the Convention. The following measures shall apply to these vessels: (a) vessels that enter ports are not authorised to land or tranship therein and shall be inspected by the competent authorities. Such inspections shall include the vessel's documents, log books, fishing gear, catch onboard and any other matter relating to the vessels activities in the Regulatory Area of the Convention. Information on the result of the inspections shall immediately be transmitted to the Commission; (b) fishing vessels, support vessels, refuel vessels, mother-ships and cargo vessels flying the flag of a Member State shall not in any way assist the vessels or participate in any transhipment or joint fishing operations with the vessels; (c) the vessels shall not be supplied in ports with provisions, fuel or other services. 13.2. Vessels that have been placed by the North-East Atlantic Fisheries Commission NEAFC on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries (IUU vessels) are listed in Appendix 4. In addition to the measures referred to in point 13.1 the following measures shall apply to these vessels: (a) IUU vessels shall be prohibited to enter a Community port; (b) IUU vessels shall not be authorised to fish in Community waters and be prohibited to be chartered; (c) imports of fish coming from IUU vessels shall be prohibited; (d) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and from transhipping of fish caught by such vessels. 13.3. The Commission shall amend the list of IUU vessels to be in accordance with the NEAFC IUU list as soon as NEAFC adopts a new IUU list. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 2006. For the Council The President J. KORKEAOJA (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 16, 20.1.2006, p. 1.